DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Isobe et al. (JP 2004-299811 – hereinafter Isobe.)
Regarding claim 1, 
	Isobe discloses a printing apparatus [501 in fig. 1] comprising: 
a recording section [520 in fig. 1] that performs recording on a medium [paragraph 0020]; 
a discharge tray [102 in fig. 2; also note tray 523 in fig. 8] on which the medium subjected to recording by the recording section is loaded [paragraphs 0024 and 0028]; 
a detector [514 in fig. 4; including components 103/105/108] configured to detect the medium loaded on the discharge tray [paragraphs 0025-0026]; and 
an attachment section [106 in fig. 6] to which an optional device [300 in figs. 6-7] is attached [paragraph 0031], wherein 
the detector is located at a first position in a state in which the optional device is not attached [as seen in fig. 9], and moves from the first position to a second position in accordance with the optional device being attached to the attachment section [as seen in the different embodiments shown in figs. 9-10 and 14-16; paragraphs 0033 and 0049.]

Regarding claim 2, 
	Isobe further discloses wherein the second position is a position lower than the first position, and the detector located at the second position detects the medium loaded on the discharge tray [as seen in figs. 9-10, component 105 moves to a lower position.]

Regarding claim 3, 
	Isobe further discloses wherein the second position is a position higher than the first position, and the detector located at the second position detects the medium loaded on the optional device [as seen in figs. 9-10, component 103 moves to a higher position.]
Regarding claim 4, 
	Isobe further discloses wherein 
the discharge tray includes a loading surface on which the medium is loaded [as seen in figs. 3 and 16], and 
a distance between the second position and the loading surface in a vertical direction is shorter than a minimum distance between the optional device attached to the attachment section and the loading surface in a direction perpendicular to the loading surface [as seen in fig. 16.]

Regarding claim 5, 
	Isobe further discloses wherein 
when a maximum loading amount of the discharge tray in the state in which the optional device is not attached to the attachment section is a first maximum loading amount and a maximum loading amount of the discharge tray in a state in which the optional device is attached is a second maximum loading amount, 
an amount by which the detector moves from the first position to the second position is larger than a difference in height in a loading direction between the first maximum loading amount and the second maximum loading amount [please note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 6, 
	Isobe further discloses a printing system comprising: 
the printing apparatus according to claim 1 [see rejection above]; and 
an optional device [300 in figs. 6-7] attached to the printing apparatus [as seen in fig. 1.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853